Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 40-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/268,888. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same thermoplastic polyurethane ionomer comprising an ionic monomer comprising 2,3-dihydroxypropanesulfonate or polyethersulfonate and a quaternary ammonium cation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 1-8 and 40-47 are allowable. The closest prior art of record fails to teach or render obvious a thermoplastic polyurethane ionomer comprising the ionic monomers of the claimed formulas wherein the quaternary ammonium cation contains no more than three methyl side groups. The closest prior art to Schutze et al. (US-5,716,676) teaches thermoplastic polyurethanes comprising one or more polyols having a number average molecular weight of 350 to 5,000 having the following formula:

    PNG
    media_image1.png
    147
    509
    media_image1.png
    Greyscale

Wherein M is a quaternary ammonium cation (Abstract). It is noted that 2,3-hydroxypropane sulfonate is not within the scope of the formula of Schutze because 2,3-hydropropane sulfonate has a molecular weight of 155. Further, the selection of the specific chain extenders of claim 40 would involve a selection of ammonium cations that contain no more than three methyl groups, the selection of subscript p to equal 0, and the addition of a CH2 group. This would be impermissible hindsight to make all of those selections to arrive at the claimed invention. The closest prior art of record fails to teach a thermoplastic polyurethane that has an ionic monomer comprising 2,3-hydroxypropane and a quaternary ammonium cation covalently bonded into the backbone of the TPU.


Relevant Cited: WO-03011949 is directed to ionomeric TPUs, which is within the scope of the claimed invention.
US-5,039,732 teaches polyurethanes comprising 2,3-dihydroxypropane sulfonic acid as a suitable reactant. The reference fails to teach the ionic monomer.
US-5,583,176 teaches water-emulsifiable polyisocyanates containing hydroxy sulfonate reactants. The reference fails to teach 2,3-dihydroxypropane sulfonate.

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
	Applicants’ request for abeyance is acknowledged to the extent that applicants’ lack of response to the cited rejection will not be treated as non-responsive.  However, since the rejection is still proper it will be maintained until such time as a proper response to it is filed or conditions appropriate for removal of the rejection are present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763